NUMBER 13-20-00531-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

RICARDO TATI SANTIESTEBAN,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                      On appeal from the 25th District Court
                          of Gonzales County, Texas.


                                          ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       Before the Court is appellant's motion for pro se access to the appellate record.

Appellant's counsel filed an Anders brief, and appellant has been unable to examine the

record in order to file a pro se brief.

       Appellant’s motion is hereby GRANTED. Accordingly, the trial court is ORDERED

to ensure appellant has the opportunity to fully examine the appellate record on or before
fifteen (15) days from the date this order issues, and it is FURTHER ORDERED the trial

court notify this Court as to the date upon which the appellate record was made available

to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
26th day of March, 2021.




                                              2